Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed on 8/2/2022, in which claims 1-4, 6-12 and 14-20 are presented for further examination.

Allowable Subject Matter
Claims 1-4, 6-12 and 14-20 are allowable in light of the prior art made of record.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Wesley A. Horner, Reg. No. (71,378) on August 27, 2022. The application has been amended as follows:


In the claims:
6. (Currently amended) The method of claim [[5]] 1, further comprising, based on
determining that the user question corresponds to the non-factoid response:
tokenizing the set of [[the]] passages into the sentences; computing semantic similarity scores among the sentences of the set of passages; grouping the sentences into associated ones of the semantic clusters based on the semantic similarity scores; ranking the semantic clusters according to relevance to the user question; and selecting a top ranked semantic cluster as the selected semantic cluster to provide in the response.

7. (Currently amended) The method of claim [[5]] 1, further comprising, based on
determining that the user question corresponds to the factoid response: processing the selected semantic cluster with a neural network having inputs representing the selected semantic cluster and keywords determined from the user question to generate probabilities that sentences of the selected semantic cluster contain the factoid response; and based on the probabilities, selecting at least one among the sentences of the selected semantic cluster as the response.

14. (Currently amended) The one or more computer storage media of claim [[13]] 9, the
operations further comprising, based on the classification being that the user question correspond to the non-factoid response: tokenizing the set of passages into the sentences; computing semantic similarity scores among the sentences of the set of passages; grouping the sentences into associated ones of the semantic clusters based on the semantic similarity scores; ranking the semantic clusters according to relevance to the user question; and selecting a top ranked semantic cluster as the selected semantic cluster to provide in the response.
15. (Currently amended) The one or more computer storage media apparatus of claim [[13]] 9, the operations further comprising, based on the classification being that the user question corresponds to the factoid response: processing the selected semantic cluster with the neural network having inputs representing the selected semantic cluster and keywords determined from the user question to generate probabilities  that sentences of the selected semantic cluster contain the factoid response; and based on the probabilities, selecting at least one among the sentences of the selected semantic cluster as the response.

Conclusion
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  
Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noosha Arjomandi, whose telephone number is (571) 272-9784.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel, can be reached on (571) 272-3645.
August 27, 2022
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167